Citation Nr: 0842887	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right eye 
amblyopia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1959 until 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
bilateral hearing loss, tinnitus, and right eye amblyopia 
service connection claims.

In August 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
record on appeal.

The issues of bilateral hearing loss and tinnitus service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing held on August 25, 2008, and prior to the 
promulgation of a decision, the Board received notification 
from the veteran that a withdrawal of the appeal for his 
right eye amblyopia service connection claim was requested.





CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal of his right eye amblyopia service connection claim 
has been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

At his August 2008 hearing, the veteran indicated that he 
wished to withdraw his claims of entitlement to service 
connection for right eye amblyopia.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
veteran or by his or her authorized representative. 38 C.F.R. 
§ 20.204 (2008).  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review his claims of entitlement to 
service connection for right eye amblyopia and that claim is 
dismissed.


ORDER

The claim of entitlement to service connection for right eye 
amblyopia is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserted that he was exposed to acoustic trauma 
during active duty service as a rifleman.  While the DD Form 
214 indicates that his military occupational specialty was QM 
Part Specialist, it also shows that he received the Marksman 
(Rifle) badge.  This noise exposure included being on the 
firing range twice a month and participating in various "war 
games" maneuvers once a month, activities which he 
participated in without the benefit of hearing protection.  
He denied post-service occupational noise exposure in his 
work as a barber, and indicated that he used hearing 
protection for any noise exposure he had while working in 
manufacturing and working briefly in a mining tipple.  He 
testified at his August 2008 hearing that he began 
experiencing tinnitus and hearing loss while he was in 
service, but he did not seek treatment for these conditions 
because he feared that he would be transferred to another 
position.

The veteran's February 1959 entrance and March 1962 discharge 
whisper audiological examinations were within normal limits, 
and his service treatment records were negative for any 
symptoms, treatments, or diagnoses of tinnitus or hearing 
loss.  See 38 C.F.R. § 3.385.

In support of his claim, the veteran submitted a March 1987 
private audiological examination which demonstrated bilateral 
hearing loss.  This examination indicated that the veteran 
was exposed to some occupational noise, but that he used 
hearing protection.  The veteran's wife testified at the 
August 2008 hearing that she married the veteran just prior 
to his discharge, and that the veteran had been complaining 
of ringing in his ears since that time.  She testified that 
they have watched television in separate rooms since his 
discharge because of the high volume the veteran requires.  
She also testified that she must raise her voice to speak to 
the veteran or he will not be able to hear her.

In light of the veteran's assertions of in-service noise 
exposure as a rifleman, and his complaints of hearing loss 
and tinnitus since his discharge as evidenced by his wife's 
testimony, an audiological examination is necessary to 
determine whether there is a nexus between his current 
bilateral hearing loss and tinnitus and his in-service noise 
exposure.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
the etiology of his current bilateral 
hearing loss and tinnitus.  The examiner 
should review the claims folder and 
acknowledge such a review in the 
examination report or in an addendum to 
the report. All indicated testing and 
diagnostic studies should be undertaken.

The examiner is then requested to indicate 
whether the veteran currently has 
bilateral hearing loss, sufficient to meet 
the threshold minimum requirements of 38 
C.F.R. § 3.385, and tinnitus.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the veteran's bilateral hearing loss 
and tinnitus are etiologically related to 
military service, including especially any 
acoustic trauma from during service, and 
taking into consideration the medical, 
occupational and recreational history 
prior to and since service.  The examiner 
should discuss the rationale for all 
opinions expressed.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


